Citation Nr: 0901180	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  03-01 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1985.

This appeal to the Board of Veterans' Appeals (Board) 
initially arose from a September 2002 rating decision, in 
which the RO, in pertinent part, determined that the veteran 
had failed to submit new and material evidence sufficient to 
reopen his previously denied claim for service connection for 
an acquired psychiatric disorder, denying the veteran's 
petition to reopen.  

The veteran testified at a hearing before RO personnel in 
March 2003; a copy of the transcript is in the record.  

In a June 2004 decision, the Board, in pertinent part, 
determined that new and material evidence had been received, 
reopened and remanded the veteran's claim for service 
connection of an acquired psychiatric disorder.  Following 
return of the case, in a May 2006 decision, the Board denied 
the veteran's claim for service connection.  The veteran 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  

By an October 2007 Order, the Court granted a Joint Motion 
for an Order Vacating the Board Decision and Incorporating 
the Terms of This Remand (joint motion) filed by counsel for 
both parties, vacating the Board's May 2006 decision and 
remanding the matter on appeal to the Board for action 
consistent with the joint motion.  In December 2008, the 
veteran's representative submitted additional evidence, 
including two new medical opinions, without a waiver of 
review by the RO.  However, as the Board is granting the 
veteran's claim, a waiver is not required, and the Board will 
continue with appellate review.  See 38 C.F.R. § 20.1304(c) 
(2008).




FINDING OF FACT

There is competent medical evidence that the veteran's 
current acquired psychiatric disorder, schizophrenia, had its 
onset in service, or at least within one year of the 
veteran's discharge from service.  

CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for service connection for an acquired psychiatric 
disorder are met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 was revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  Notably, the final rule removed the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

Given the favorable disposition of the claim for service 
connection for an acquired psychiatric disorder, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection requires competent medical evidence 
showing: (1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Pond v West, 12 Vet. App. 
341, 346 (1999).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

After reviewing the evidence and medical opinions of record, 
and resolving the doubt in the veteran's favor, the Board 
finds that service connection for an acquired psychiatric 
disorder (schizophrenia) is warranted.

In compliance with the Court's Order, the Board has reviewed 
the evidence of record, including the several lay statements 
provided by the veteran's brothers and sisters, the opinion 
of an April 2005 VA examiner, an August 2002 opinion from the 
veteran's then private treating psychiatrist, and the 
recently received medical opinions provided by a private 
psychologist and the veteran's VA treating psychiatrist.  The 
Board acknowledges that the April 2005 VA examiner opined 
that the veteran's symptoms first began more than one year 
after his discharge from military service and therefore his 
schizophrenia was not related to service.  However, in this 
case, the Board accords greater probative weight to the 
opinions given by the veteran's private and VA treating 
psychiatrists provided in August 2002 and August 2008, 
respectively, and a July 2008 private psychologist's opinion.  
Although it is not possible with certainty to attribute the 
development of the veteran's schizophrenia to a particular 
incident in service, treatment with anti-psychotic medication 
at Duquesne University in the Spring of 1986 and lay 
statements about the veteran's behavior prior to the first 
formal diagnosis of schizophrenia in September 1986, it is 
quite likely that the schizophrenia process had begun many 
months before, clearly within less than one year after his 
discharge from the Navy.  The veteran was discharged from the 
Navy on August 1, 1985.  

As noted by the parties in the joint motion, the April 2005 
VA examiner did not address the August 2002 statements of the 
veteran's siblings about their observations of his behavior 
following his discharge from the Navy, an August 2002 opinion 
from the veteran's private psychiatrist or other medical 
evidence favorable to the veteran provided by various VA 
treatment providers between September 1986 through March 
1993.  Moreover, the April 2005 VA examiner incorrectly 
stated that the veteran's separation medical evaluation 
report did not "note any emotional/behavioral problems or 
complaints" nor did the veteran claim any.  To the contrary, 
on the medical history portion of the veteran's July 1985 
separation examination report, he checked "yes" next to 
"depression or excessive worry", "nervous trouble of any 
sort", and "loss of memory or amnesia".  With regard to 
these symptoms, the medical examiner annotated "[s]ome 
[increased] worry/depression/nervousness associated with 
future plans/personal life" and "[t]ransient memory lapses-
NCD[(not considered disabling)]."  Although it is true the 
veteran was not treated for any psychiatric symptoms (e.g., 
compulsive washing of hands) during service, he testified 
during his March 2003 hearing, that his symptoms began during 
service following pain in his right eye in September 1984 
(which is confirmed in his service treatment records) and 
that one of his shipmates had indicated that he should see a 
psychiatrist but he was too embarrassed to seek help.  

Moreover, the veteran's siblings recalled that, during the 
year following the veteran's return from service, he was less 
confident, constantly washed his hands, plugged his ears when 
he was passing cars, was agitated by bright lights (wearing 
dark glasses and turning lights off), became aloof and 
distant (spending a lot of time in a dark basement and not 
participating in every day conversations with other family 
members), had large fluctuations in his weigh, had audio and 
visual hallucinations, had trouble concentrating in college, 
and became very religious.  They also indicated that the 
veteran tore all of the curtains off the living room windows 
and was found at his father's gravesite with all the car 
doors open and crying, thinking that he was God.  In this 
regard, the Board notes that lay persons can attest to 
factual matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  All 
of the veteran's siblings' statements regarding their 
observations of the veteran's behavior are considered 
competent.  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay person may provide eyewitness account of 
medical symptoms).  Thus, the Board finds the April 2005 VA 
examiner's opinion unpersuasive.

In contrast, the Board finds that the August 2002 private 
psychiatrist's opinion, the July 2008 private psychologist's 
opinion, and the August 2008 VA psychiatrist's opinion weigh 
in favor of the claim and, when considered along with the 
veteran's siblings statements, are entitled to more weight.  
Except for the July 2008 private psychologist, these 
healthcare providers have actually treated and examined the 
veteran on more than one occasion and all three of them have 
interviewed the veteran about his medical history and 
symptomatology.  Moreover, the 2008 opinions were also based 
on a review of the veteran's service treatment records, his 
siblings' anecdotal reports, and post-service medical records 
provided by the veteran's representative.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion he reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the Board 
may favor the opinion of one competent medical expert over 
another if its statement of reasons and bases is adequate to 
support that decision).  

All three agree that the veteran did not have a psychiatric 
disorder prior to enlistment; that he started having 
prodromal symptoms while in service; that he did not ask for 
help; that, after separating from service, he required 
several psychiatric admissions; and that the veteran should 
be service connected for his schizophrenia.  As the August 
2008 VA psychiatrist indicated, the development of 
schizophrenia is shaped by genetic, neurodevelopmental and 
environmental factors, noting that the veteran's family 
history is significant for several of his siblings having 
schizophrenia.  Schizophrenia often has a prodrome where 
there are complaints and unusual or odd behaviors that 
predate the clearly declared illness.  This psychiatrist 
added that the veteran's duty in the Navy should be viewed as 
a significant environmental stress.  Both of the 2008 medical 
opinions reflect a history of symptoms that included 
compulsive hand washing, unusual talk about light and 
religious preoccupation, and that these symptoms began while 
the veteran was still in service and increased in the months 
following his discharge from service.  After discharge from 
service, the veteran attempted to go to college but was 
unsuccessful and was given anti-psychotic medication at 
Duquesne University in early 1986.  One of the diagnostic 
requirements of the development of schizophrenia, according 
to the VA psychiatrist, is evidence that the illness 
interferes with a person's social, vocational, and 
educational goals.  In this case, the opinions reflect that 
the veteran has been unable to attain or maintain educational 
or vocational goals since leaving the Navy and that this 
clearly started within the first year after his discharge 
from service.  The conclusion that the veteran's 
schizophrenia developed either in service, or more 
importantly, within one year of service was also reached by 
numerous VA psychiatrists and healthcare providers close to 
the time of the veteran's initial VA hospitalization and 
diagnosis of schizophrenia in September 1986.  Later, 
psychiatric evaluations performed in the early 1990s resulted 
in the same conclusion.  

In sum, these opinions, along with the veteran's testimony 
and service and post-service medical records, reflect that he 
began to have early symptoms of increased nervousness, 
bizarre ideas about light and religion while still in 
service; that, after his discharge from service in August 
1985, his family began to observe unusual behaviors which 
interfered with his work and educational efforts; that he as 
given Navane, a medication for the treatment of schizophrenia 
in April 1986; and that he required an extended period of 
psychiatric hospitalization from September to December of 
1986.  Based on the above, and resolving all doubt in the 
veteran's favor, the Board finds that the competent medical 
evidence of record shows that the veteran's schizophrenia 
process had begun many months prior to his first formal 
diagnosis with schizophrenia in September 1986, that is, 
within the first year following his discharge from service.  
Thus, the Board concludes that the criteria for service 
connection for an acquired psychiatric disorder 
(schizophrenia) are met.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


